Title: Oct. 10. Thursday.
From: Adams, John
To: 


       The Comte de Sanafé wrote a Card to Mr. Dumas desiring a Copy in French of the 22d Article. Said that I had read it to him in french but his Memory had not retained it. I desired Mr. Dumas to send it. —Mr. D. at my desire had asked the Duke de la Vauguion what was the Usage in my Case, who am going to Paris. He brought me Answer, to take Leave of the President, Secretary Fagel and Grand Pensionary and after of the Prince and Princess. Mr. D. added that I should mention who I left as Charge des Affairs and present him. I told him there was none, and I had not Authority to constitute one.
       Mr. Van heukelom has been here.—1400 Persons in Leyden have signed an Address of Thanks to the Regency, for their Proposition to  enquire into the Administration of the Navy. Mr. John Luzac is now he says universally beloved. A Change of System, has made a Change of Circumstances. Mr. Elie Luzac was the most respected, and had the most Influence but his Anglomanie had brought him into Contempt. Elie Luzac’s Father and Johns Father were Brothers. Elies Father is dead. He is called at Leyden een Agt en Veertiger. These Nicknames of Agt en Veertiger and Twee en Agtiger, Eight and Fortyer and Two and Eightyer, are adopted as Party Distinctions instead of Whig and Tory, Anglomane and Republican &c.
       Received this day a Card, from the Baron de Linden de Blitterswyk, first Noble of Zealand, Brother of him who was Envoy in Sweeden, and his Lady to dine with them next Wednesday.
       As the Commerce of Bruges and Ostend, have grown out of the American Revolution, and the Neutral Confederation, it may be worth while to make the following Extract.
       
        
        
         
          Extract from the Journal of Comte Sarsfield, 5 June 1782.
          J’ay trouvé Bruges dans un grand Mouvement, par le Commerce qui y arrive. J’ai compté de 20 a 25 navires dans le Bassin, il en peut tenir beaucoup plus et on va l’agrandir. On abbat les fortifications, tous les magazins de la Ville sont remplis: on en construit de nouveaux, qui seront fort grands. La Journée d’un homme qui n’a que ses bras est de 16s. et nourri. 16s. du Pays font 1 l.t. 10s. de France.
          La Raison de cela est qu’Ostende est trop petit, pour toutes les affairs qui s’y font. Beaucoup de navires viennent a Bruges, ce qui est d’autant plus commode, qu’il faut toujous que les marchandizes y payent lors qu’on ne veut pas les expedier par mer. On m’a dit qu’en particulier les Espagnols expedioient toujous pour Bruges, ou ils n’ont point les memes lenteurs que le defaut de Emplacement occasionne a Ostende. On m’assure que le Canal a 21 Pieds de Profondeur. Tout ce que Je viens de dire se fait par les ordres qu’a donne, L’Empereur, lorsqu’il est venu ici. Il a declaré qu’on ne devoit regarder Ostende et Bruges que comme la meme Ville. L’Effect de cette Augmentation de Commerce, se fait sentir sur le Prix des Maisons, et s’etend surement sur tout.
          6 Juin Ostende. Il y a deux Chemins pour y aller. L’Un suit le Canal. Il faut passer the Port en batteau pour entrer dans la ville. L’autre est plus long De 2 1/2 Lieus a ce qu’on m’a dit. J’ay mis un peu moins de 4 1/2 heurs a le faire. Il est pave et pass par St. André, Wassenaar, un autre Village, dont J’ay oublié le nom et Ghistele. Il y a quelques barrieres a payer, excepté sur ce qui depend du Franc de Bruges, que fait et entretient les Chemins a ses frais. On demolit aussi les fortifications d’Ostende, pour y construire des Magazins. Le nombre des Vaisseaux que J’y ai vus est tres considerable: le mouvement prodigieux.
          On m’a dit a Middelbourg, que le Commerce se fait tres mal a Ostende: les Commercans sont, dit on, tres negligens, quelquefois meme infideles. Il m’a paru dans le detail, qu’il pouvoit bien n’y avoir pas de leur faute, mais les affairs y sont si multipliees qu’ils ne peuvent y satisfaire, et comme les Magazins leur manquent, ils ne peuvent empecher bien des Marchandizes d’etre avariees. Ainsi les reproches, qu’on leur fait pourront cesser d’etre merités, mais ceux qu’on fait a leur Port ne se dissiperont pas de meme. On en dit l’entree difficile, et effectivement la maniere dont on m’en a parlé a Ostende meme, me le persuade.
         
        
       
       It is an Observation in this Country, that the Wines of the Rhine and Moselle, have in them the Principles both of the Stone and the Gout, but that they loose these Principles, as they Advance in Age.
       
        
        
         
          Extract from the Journal of C. Sarsefield, 1. July at the Hague.
          Tout ce qui vient de se passer en Hollande, la Revolution qui s’y est faite dans les Esprits en favour de la France, la maniere dont Le Duc Louis de Brunswic a été ecarte des affairs, au moins en Apparence; enfin cet ouvrage de Mr. Le Duc de la Vauguion, merite que J’en parle un peu. Je dis un peu, parce qu’il m’est impossible d’en dire tout ce que l’on desireroit d’en savoir, M. de la Vauguion n’en parlant Jamais, et etant d’un Secret impenetrable sur lequel d’ailleurs J’ai été fort eloignee de vouloir l’attaquer. Tout Le monde connoit les liaisons de ce pays cy avec L’Angleterre. On n’en connoit pas moins le Principe, qui a été, si efficace que pendant long tems on a cru que ces deux nations etoient necessairement attachées l’une a l’autre, de maniere, a ne pouvoir s’en detacher. On eut dit que cette Union etoit l’ouvrage de la nature même. Et Il y a peut etre encore quelques gens chez lesquels ce Prejugé n’est pas entierement effacé. Le Stathouder n’a suivant toutes les Apparences aucun autre motif pour etre resté dans les Interets de L’Angleterre, au point ou Il l’est. Les liens du Sang ne seroient pas suffisans, puis qu’il a les memes, et  plus intimes avec la Prusse dont le Sisteme est tout a fait opposé a celui de la prosperité de L’Angleterre. Son Abbaisement est essentiel a sa Sureté. Il faut done que le Prince soit conduit par l’habitude de penser d’une certain maniere, et par le prejuge qué Je viens de dire. Il se peut aussi, et cela est meme vraisemblable que la Crainte des Armes Angloises l’y ait engagé. Je remarquerai, a cette occasion, que ce Sentiment a operé certainement sur plusieurs des membres de la Republique.
          Ainsi voicy, comme Je me la represente, au commencement de cette guerre cy. Le Chef decide en favour des Anglois, la plus grande Partie des Hollandois memes, ayant confusement dans la tete, L’Idee d’une Liaison avec L’Angleterre, necessaire, impossible a rompre ou tout au plus, pour des momens, effrayés d’ailleurs des Suites d’une conduite hardie, qui pourroit les entrainer dans une guerre, pour laquelle ils n’ont aucunes mesures prises. De grandes difficultés a vaincre, le danger de perdre les Juissance du moment, une tres ancienne habitude de Paresse, toute la nation semblant dans une sorte d’Etat de Lethargie, qui ne permet que difficilement d’en rien attendre, qui reponde a ce qu’elle a été autrefois.
          Il n’est pas aussi facile de rendre raison de la Conduite de M. le Duc de Brunswic. Il est trop homme D’Etat, pour que les memes causes qui ont engourdi le Stathouder, et la nation, aient agi sur lui. On doit croire qu’il est trop eclairé, pour n’avoir pas senti des le premier moment, combien il etoit important pour elle de se montrer dans cette occasion; et, cependant il est toujours reste attache a L’Angleterre. Il a toujours agi pour elle. Il a meme maneuvré suivant toute Apparence. Il y a, au moins, un fait, de ce genre qu’on ne peut nier, e’est la proposition fait end’augmenter l’armee deterre, au moment ou on alloit commencer, une Guerre de Mer. Quelques gens ont dit qu’il etoit payé, par l’Angleterre. J’en ai trouvé qui le defend sur ce point, et disent qu’il en est incapable. Et, quoiqu’ils ne l’aiment pas, rejettent cette Idee, avec une Sorte d’indignation. Il faut alors croire, que c’est l’attachment qu’il a pour son nom, qui le seduit, et lui fait penser qu’il est de l’interest de la Hollande de se soumettre a L’Angleterre de borner son commerce a la portion a laquelle elle jugera apropos de la reduire: d’etre, en un mot, aux terms d’une de ses Colonies, et de perdre sa place dans la Liste des Souverains d’Europe.
          C’est en effet a quoi les decisions du Ministere Anglois, auroient conduit la Republique, si le Roy avoit envoyé un Ministre moins actif, moins penetrant, moins capable que Mr. de la Vauguion qui a sçu, au tres grand Etonnement des Hollanders meme, demonter tous les moyens de leur Administration, et ouvrir aux gens bien intentionnes, les Routes, pour faire parvenir leurs Sentiments a l’assemblee des Etats et la ramener a des Principes plus conformes a ses vrais Interets, on pourroit dire a la raison, et a leur honneur.
          Quelques Gens pensent que malgré tous les Talens, et tout l’Art qu’il a develloppes, il auroit Eu beaucoup de peine a reussir, si l’Administration, n’avoit pas fait des fautes capitales. Je vais en exposer quelqu’unes. 1. Elle avoit poussé la Pusillanimité jusqu’a defendre, aux commandans des Escortes de prendre, sous leur Protection, les navires, chargés pour la France, D’Effets utiles a la marine. Cette resolution secrette, fut sçu. M. de la V. presenta un memoire. On y repondit, et par lá, on avouoit le fait, qui auroit été bien difficile a prouver si on s’etoit contente de le nier.
          2. Lorsque les Deputes d’Amsterdam vinrent presenter au Prince leur memoire, contre M. le Duc de Brunswic, ils annoncerent eux mêmes, que tout ce qu’ils alloient lui dire devoit etre renfermé sous un Secret impenetrable. On dit qu’ils paroissoient fort emus. Si le Prince avoit mis leur memoire dans sa poche, leur en avoit fait bien des Remerciemens, et les eut renvoyés en leur faisant sentir la necessité du Secret, que seroit devenue l’affaire? Rien probablement. Mais il leur rendit ce memoire, on les ranima, ils le publierent, ou plutot le rendirent public. Car Je ne sache pas qu’il y ait la de publication legale. 3. Alors M. Le Duc de Brunswic avoit un parti a prendre, qui etoit de laisser tomber, L’Affair, au moins Jusqu’au moment ou on feroit quelque Allegation speciale contre lui, ce qui auroit ete fort difficile. Au lieu de cela il se plaignit aux Etats Generaux, mit les formes contre lui tant parce qu’au lieu d’une requete ou d’un memoire, il fit une simple Lettre, que parce qu’il s’addressa, aux Etats Generaux pendant que c’etoient les seuls Etats de Hollande a qui il appartenoit de connoitre de cette affaire. On a vu les Suites qu’elle a eus, mais si le Duc, n’avoit rien dit, s’il avoit laissé aux Magistrats D’Amsterdam le Soin de donner le mouvement a cette affair, ils auroient pu se trouver fort embarrassés.
          4. Avant le tems dont je viens de parler, l’Administration fit encore une grande faute contre ses vues. Elle vouloit que les Anglois fissent ce qui leur plairoit, et ce qui leur plaisoit, etoit de prendre tous les Vaisseaux charges pour la France, de matieres propres a L’Usage d’une flotte. Il falloit leur dire, de payer aux prix courant les effets qu’ils auroient saisis. Le Commerce n’auroit peut etre jamais remué. Alors les villes seroient probablement restees tranquilles par les raisons que J’ay indiquées, au Commencement de cette note. Il est certain que ce ne sont que les Negotians qui les ont mis en Activite, ou au moins, Ils y ont bien contribues. Ceux qui parmi eux avoient le Sentiment de la Dignite de la Republique et qui souffroient de la voir aneantie, se sont fort appuyes sur les petitions des Negotians, mais quand les Negotians auroient été bien payés de leur Cargaisons, il auroit ete facile au parti anglois de les ecarter en leur repondant, qu’ils n’avoient aucun droit de se plaindre, aucun fondement legitime pour leurs representations. Etant payés suivant leurs factures, Ils ne pouvoient alors parler que du manque de respect pour le Pavillion, Chose qui ne les regardoit pas.
          Cela auroit ete d’autant plus aise a etablir que les Regences, seroient fort fachees qu’on crut que c’est le Commerce qui les conduit, ou, si l’on veut qui les engage a telle ou telle demarche. Plus elles sentent que c’est au commerce que le Republique doit L’Existence qu’elle conserve, et plus elles veulent cacher cette Verite, afain de ne jamais dependre d’un corps qui leur est a quelques egards etranger. Les magistrats, surtout ceux D’Amsterdam, seroient bien fachés que Ton crut qu’ils font le Commerce, Ils veulent meme cacher que leurs Ancetres aient été commercans. Et II y a tel homme, qui sauroit fort mauvais gré a celui qui lui diroit que son pere ou son grand Pere, avoit le premier Comptoir D’Amsterdam.
          5. Une autre faute a été, dans la celebre affaire du pensionaire D’Amsterdam, de rendre aux Deputés de cette Ville la Sentence que la Cour de Hollande, avoit prononcé. C’etoit une Arme qu’il falloit conserver, quitte a ne jamais s’en servir. Des qu’on l’eut abandonnée, La Regence D’Amsterdam n’eut plus rien a craindre et se trouva en Liberte d’agir, comme elle l’a fait.
          Nota. On ne m’a pas bien expliqué comment cette Sentence, n’existoit que dans un seul papier, ce que les notaires appellent en Brevet. Les Tribunaux ont des registres, ou sont leurs Sentences, et la Public ne peut en avoir que des Expeditions. Quand J’ay fait cette question, on ne s’est pas trouvee en Etat, d’y repondre.
          Voila une partie des fautes qu’on reproche a L’Administration. La premiere de toutes, fort anterieure a celles cy, a été, peut étre de se Iaisser voir de trop pres, mais certainement de ne s’etre pas attachée les gens les plus accredités dans les provinces pour en former son Conseil.
          Le Duc scait tres mauvais gré a ceux qui vont a L’hotel de France. II affecte le contraire, leur dit même non seulment qu’il y faut aller, mais qu’ils feront bien, et cherche ensuite de les desservir.
         
        
       
       